FILED
                                                          FEBRUARY 21, 2019
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Detention of:               )         No. 35824-1-III
                                                 )
K.L.                                             )
                                                 )         UNPUBLISHED OPINION
                                                 )
                                                 )

       PENNELL, J. — K.L. appeals an order revoking her 90-day least restrictive

alternative (LRA) treatment order. K.L. alleges the revocation petition that formed the

basis of the order was invalid because it was predicated on a single bed certification

form, 1 which purported to authorize K.L.’s treatment at an unlicensed treatment facility.

According to K.L., the Washington administrative rule in effect at the time of her

revocation proceeding did not permit single bed certifications of unlicensed facilities in

the LRA revocation context. Former WAC 388-865-0526, repealed by WASH. ST. REG.

18-14-034 (effective July 1, 2018).

       We dismiss K.L.’s appeal as moot. K.L.’s single bed certification has expired and

her 90-day commitment order has been dismissed. Although K.L. argues that the public’s


       1
          A single bed certification allows for treatment at a facility that is not certified as
an inpatient evaluation and treatment facility or at a facility that is licensed and certified,
but is already at capacity. RCW 71.05.745, .750(6).
No. 35824-1-III
In re Det. of KL.


interest would be served by addressing the applicability of former WAC 3 88-865-0526 to

an LRA revocation, that administrative rule has been repealed and no permanent

replacement has been adopted. In re Det. ofC. V, 5 Wash. App. 2d 814, 817 n.5, 428

P.3d 407 (2018). No public interest would be served in passing judgment on a repealed

administrative rule. Given this circumstance, and because we cannot grant K.L. effective

relief, we dismiss K.L.'s appeal as moot. State v. Turner, 98 Wn.2d 731, 733, 658 P.2d

658 (1983); Sorenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512 (1972).

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                         Pennell, J.

WE CONCUR:




                                            2